Pettit, J.
This was a suit for the partition of real estate. 'The appellant was the second wife and widow of John Russell, and had no child by him, and she was the plaintiff or petitioner below; and the appellees were the defendants below, and were the children of John Russell by a former wife. There was a partition of the real estate, setting off to the appellant one-third of the same in value for her life. Questions are sought to be raised and presented to this court as to the proceedings, but it is not pretended that one-third of the real estate in value was not set off to the appellant for life; and the only question really presented to us (for all others resolve themselves into this) is, was the appellant, being the second wife and widow of John Russell, without a child by him, entitled to a life estate or a fee simple in his real estate ? In the well and thoroughly considered .case of Longlois v. Longlois, ante, p. 60, we held that the widow in such a case was only entitled to a life estate in the realty, and we adhere to that ruling. If that ruling is right, no wrong was done to the appellant, as she has got set.off to her one-third of the real estate for her life.
The judgment is affirmed, at the costs of the appellant.